Dear Chair Hagerstrand,
¶ 0 This office has received your request for an official Opinion addressing, in effect, the following question:
What is the meaning of the term "Capitol Complex," for purposesof 73 O.S. Supp. 1997, §§ 98[73-98] through 98.3 and what, forpurposes of this statute, is its geographic boundary?
¶ 1 The Oklahoma Capitol Complex Centennial Commission ("the OCCCC") is a statutorily created State entity charged with the preparation and implementation of capital improvements and festivities for the State's centennial celebration in 2007. 73O.S. Supp. 1997, § 98.2[73-98.2]. Its duties include creating a master plan for capital improvements to the grounds and structures which are located on the Capitol Complex. Unfortunately, the Legislature does not define "Capitol Complex" in Title 73 of the Oklahoma Statutes.
¶ 2 While the Legislature did not define "Capitol Complex," the Legislature's use of the term "Capitol Complex" in other statutory provisions provides the OCCCC with some guidance in delineating its meaning and its geographic boundary.
¶ 3 One statute provides that several State buildings are located within the Capitol Complex. For the specific purpose of asbestos abatement, repairs, refurbishments, renovation, and rewiring to properties and facilities located in the Capitol Complex, the Oklahoma Capitol Improvement Authority statute, 73O.S. Supp. 1997, § 180[73-180](A), indicates that the Capitol Complex includes, at a minimum, the "State Capitol Building, the Will Rogers Memorial Office Building, the Sequoyah Memorial Building and the Historical Society Building."
¶ 4 Another statute suggests that the Capitol Complex encompasses those State buildings located on the Capitol grounds. In 1985, legislation passed requiring the Office of State Finance Information Services Division to provide the communication and intercommunication needs of State agencies located in the "Capitol Complex" and the "Tulsa Capitol Building." 62 O.S.1991, § 41.5h[62-41.5h](A). Specifically, the Legislature referred to the Capitol Complex as "the Capitol [building] and those buildings situated on the Capitol grounds" (emphasis added).
¶ 5 This provision is useful only to the extent that the geographic boundaries comprising the "Capitol grounds" can be clearly ascertained. Unfortunately, the single statutory definition of Capitol grounds1 is incompatible with the Legislature's subsequent use of the term. Based on this 1910 definition, the Capitol Building would be the only permanent structure located on the designated Capitol grounds:
  The seat of government and capitol of the state of Oklahoma shall be and is hereby established at Oklahoma City, in the county of Oklahoma, in the said state; and the permanent capitol of the state shall be erected on the following described lands: Fifteen acres of land surrounding a point on the half-section line running north and south between the northeast fourth and the northwest fourth of section twenty-seven (27), township twelve (12) north, range three (3) west of the Indian Meridian, otherwise known as the center of Lincoln [B]oulevard at its intersection with the center of Twenty-second street, extending east from the right-of-way of the Atchison, Topeka and Santa Fe Railway Company; and the Executive Mansion shall be located in the vicinity of  said capitol grounds on a site consisting of one-half block, the same to be selected by the Capitol Commission.
73 O.S. 1991, § 1[73-1] (emphasis added).2
¶ 6 Certainly, the Legislature intended the Capitol Complex to include more than the Capitol Building. The term "complex" alone suggests more than one building. "Complex" means "an association of related things often in intricate combination." Webster's Third New International Dictionary 465 (1993). In determining legislative intent, statutory language selected by the Legislature should be interpreted in its ordinary sense, unless a contrary intent plainly appears in the statute. 25 O.S. 1991, §1[25-1]; Hess v. Excise Board of McCurtain County, 698 P.2d 930, 932
(Okla. 1985). As the ordinary meaning suggests, the Legislature likely intended the term Capitol Complex to include more than one building.
¶ 7 It is, therefore, the official Opinion of the AttorneyGeneral that:
In creating the Oklahoma Capitol Complex Centennial Commission,at 73 O.S. Supp. 1997, § 98.2[73-98.2], the Legislature did not define"Capitol Complex." The Legislature's use of the term "CapitolComplex" in other statutes suggests that "Capitol Complex"encompasses all State buildings located on the Capitol grounds,including at least the Capitol Building, the Will Rogers MemorialBuilding, the Sequoyah Memorial Building, and the HistoricalSociety Building. Further definition can only be provided by theLegislature.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
JOHN A. MAISCH ASSISTANT ATTORNEY GENERAL
1 Senate Concurrent Resolution No. 8, adopted by the State Senate on December 14, 1910 and passed by the State House of Representatives on December 15, 1910. 1910-1911 Okla. Sess. Laws.
2 This statutory definition resembles the legal description contained in the warranty deed filed in Oklahoma County on December 12, 1914, Book 173, Pages 640-641, wherein the State Capitol Building Company conveyed to the State of Oklahoma the above-referenced fifteen acres of land "described as `Capitol Square' in The State Capitol Addition to Oklahoma City, Oklahoma."